Britt, J.
Our rules require that an appeal to this Court be docketed within ninety days after the entry of judgment, unless an extension of time not to exceed sixty additional days is obtained from the trial tribunal. The record on appeal in this case was not filed in this Court until 3 September 1968, therefore, we will treat said record as a petition for certiorari.
The only assignment of error appearing in the record is that “[t]he trial court erred in entering judgment as it did and in imposing the sentence set forth in said judgment.” We have reviewed the record and find that the defendant pled guilty to warrants valid on their face and that the sentence imposed was within statutory limits. The record discloses no reason for us to grant certiorari.
The petition for certiorari is
Denied.
BROCK and PARKER, JJ., concur.